NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                             FILED
                            FOR THE NINTH CIRCUIT
                                                                             NOV 10 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
IYABO WILLIAMS, AKA Iyabode                      No. 12-71571
Olatokunbo Naborne-Bankole,
                                                 Agency No. A040-392-119
              Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted October 22, 2015
                            San Francisco, California

Before: PAEZ, MURGUIA, and HURWITZ, Circuit Judges.

      Iyabo Williams petitions for review of the Board of Immigration Appeals’

(“BIA”) order denying her motion to reopen removal proceedings. Because the

BIA acted contrary to law, we hold that it abused its discretion and grant

Williams’s petition for review.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
1.    The BIA’s order, although unclear,1 appears to reject Williams’s claim to

changed circumstances because threats she received in 2010 were not qualitatively

different than all previous threats, including threats that she continued to receive

until 1997 or 1998. The BIA’s disposition therefore contravenes the applicable

regulation, which requires a determination of whether Williams’s evidence is

qualitatively different from evidence available at the time of her 1993 merits

hearing. 8 C.F.R. § 1003.2(c)(3)(ii); see also Malty v. Ashcroft, 381 F.3d 942, 946

(9th Cir. 2004).

2.    The BIA’s disposition is also inconsistent with Chandra v. Holder, 751 F.3d

1034 (9th Cir. 2014), because it discounted threats Williams received in the United

States based on the erroneous premise that “[t]hreats in the United States are not

changed conditions in Nigeria[.]” Although changed personal circumstances alone

are insufficient to support a motion to reopen, they may bear on the materiality of

changed circumstances in Nigeria. See id. at 1036-39.

PETITION GRANTED.




      1
       The government acknowledged that the BIA’s “decision on this issue might
have been more artfully drafted.”

                                           2